Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. It was not found in the prior art search a teaching or suggestion a top layer comprising an inlet reservoir coupled to a microchannel, a middle layer beneath the top layer and comprising at least one funnel shaped well comprising an upper well portion and a lower well portion having a diameter smaller than the diameter of the upper well portion, an insert positioned inside the upper well portion and over a junction connecting the upper well portion and lower well portion, the insert forming a separate layer within the funnel shaped well and is made of a first material comprising a porous paper comprising cellulose, nitrocellulose, nylon or any combinations thereof, a bottom layer beneath the middle layer and comprising an outlet hole coupled to an outlet channel.
Examiner notes that while paper typically comprises cellulose, it appears that Applicant has specified in the specification that regarding Applicant’s invention, paper means a thin material produced by pressing together fibers, and that paper can be made from cellulose, nitrocellulose, nylon or other material. See paragraph 0074. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641